DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A system for causing in-vehicle traffic light assist applications of connected road vehicles to respond to queue lengths at intersections within a road network having connected traffic lights arranged to relay information on their planned phase shifts to the connected road vehicles over a communications network through cloud-based systems  an in-vehicle traffic light assist application integrated with the corresponding connected road vehicle  a communication arrangement, arranged to communicate to the back-end logic a position of that connected vehicle when at standstill in a queue, of vehicles, in front of a connected traffic light within the road network; and sensors for determining adjacent vehicles in front of or behind of that connected road vehicle when at standstill in the queue in front of the connected traffic light within the road network and providing to the back-end logic sensor data relating to that determination, wherein the back-end logic is configured to  if determined that that connected road vehicle is the last vehicle in the queue, to send information to in-vehicle traffic light assist applications of connected road vehicles approaching that connected traffic light within the road network to respond to the determined length, wherein the determined length is an entire queue length, [[and]] if determined that that connected road vehicle is located within the queue, to send information to the in-vehicle traffic light assist applications of that connected road vehicle to respond to the determined length of the queue in front thereof, wherein when the back-end logic causes the in-vehicle traffic light assist applications of the connected road vehicles to respond, the back-end logic causes the in-vehicle traffic light assist applications to receive information, over the communication network or the communication arrangement, which is associated with the determined length of the queue, and wherein the in-vehicle traffic light assist application is configured to provide information derived from the determined length of the queue, of vehicles, to a driver of the connected road vehicle or to an autonomous drive system of the connected road vehicle.".
Prior arts of record fail to disclose “A system for causing in-vehicle traffic light assist applications of connected road vehicles to respond to queue lengths at intersections within a road network having connected traffic lights arranged to relay information on their planned phase shifts to the connected road vehicles over a  an in-vehicle traffic light assist application integrated with the corresponding connected road vehicle  a communication arrangement, arranged to communicate to the back-end logic a position of that connected vehicle when at standstill in a queue, of vehicles, in front of a connected traffic light within the road network; and sensors for determining adjacent vehicles in front of or behind of that connected road vehicle when at standstill in the queue in front of the connected traffic light within the road network and providing to the back-end logic sensor data relating to that determination, wherein the back-end logic is configured to determine from the sensor data of the respective connected road vehicle if that connected road vehicle is located within the queue with other vehicles behind it or if it is a last vehicle in the queue without any vehicles behind it, and further to determine a length of the queue from that connected vehicle up to the connected traffic light within the road network, and further, if determined that that connected road vehicle is the last vehicle in the queue, to send information to in-vehicle traffic light assist applications of connected road vehicles approaching that connected traffic light within the road network to respond to the determined length, wherein the determined length is an entire queue length, [[and]] if determined that that connected road vehicle is located within the queue, to send information to the in-vehicle traffic light assist applications of that connected road vehicle to respond to the determined length of the queue in front thereof, wherein when the back-end logic causes the in-vehicle traffic light assist applications of the and wherein the in-vehicle traffic light assist application is configured to provide information derived from the determined length of the queue, of vehicles, to a driver of the connected road vehicle or to an autonomous drive system of the connected road vehicle.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-7 depend on and further limit of independent claim 1, therefore claims 2-7 are considered allowable for the same reason.
Regarding claim 8, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 8 "A method for causing in-vehicle traffic light assist applications of connected road vehicles to respond to queue lengths at intersections within a road network having connected traffic lights arranged to relay information on their planned phase shifts to the connected road vehicles over a communications network through cloud-based systems containing back-end logic, wherein the method comprises: arranging each respective connected vehicle to communicate to the back-end logic a position of that connected vehicle when at standstill in a queue, of vehicles, in front of a connected traffic light within the road network using a communication arrangement; determining adjacent vehicles in front of or behind of that connected road vehicle when at standstill in the queue in front of the connected traffic light within the road network using sensors of the connected road  determining from the sensor data of the respective connected road vehicle if that connected road vehicle is located within the queue with other vehicles behind it or if it is a last vehicle in the queue without any vehicles behind it using the back-end logic; determining a length of the queue from that connected vehicle up to the connected traffic light within the road network; and if determined that that connected road vehicle is the last vehicle in the queue, causing in-vehicle traffic light assist applications of connected road vehicles approaching that connected traffic light within the road network to respond to the determined length wherein the determined length is an entire queue length, and if determined that that connected road vehicle is located within the queue, causing in-vehicle traffic light assist applications of that connected road vehicle to respond to the determined length of the queue in front thereof, wherein each of the connected road vehicles comprises the in-vehicle traffic light assist application integrated with the respective connected road vehicle , and wherein each of the in-vehicle traffic light assist application is configured to provide information derived from the determined length of the queue, of vehicles, to a driver of the respective connected road vehicle or to an autonomous drive system of the respective connected road vehicle
Prior arts of record fail to disclose “A method for causing in-vehicle traffic light assist applications of connected road vehicles to respond to queue lengths at intersections within a road network having connected traffic lights arranged to relay information on their planned phase shifts to the connected road vehicles over a communications network through cloud-based systems containing back-end logic, wherein the method comprises: arranging each respective connected vehicle to communicate to the back-end logic a position of that connected vehicle when at standstill in a queue, of vehicles, in front of a connected traffic light within the road network using a communication arrangement; determining adjacent vehicles in front of or behind of that connected road vehicle when at standstill in the queue in front of the connected traffic light within the road network using sensors of the connected road vehicle and providing to the back-end logic sensor data relating to that determination; determining from the sensor data of the respective connected road vehicle if that connected road vehicle is located within the queue with other vehicles behind it or if it is a last vehicle in the queue without any vehicles behind it using the back-end logic; determining a length of the queue from that connected vehicle up to the connected traffic light within the road network; and if determined that that connected road vehicle is the last vehicle in the queue, causing in-vehicle traffic light assist applications of connected road vehicles approaching that connected traffic light within the road network to respond to the determined length wherein the determined length is an entire queue length, and if determined that that connected road vehicle is located within the queue, causing in-vehicle traffic light assist applications of that connected road vehicle to respond to the determined length of the queue in front thereof, wherein each of the integrated with the respective connected road vehicle , and wherein each of the in-vehicle traffic light assist application is configured to provide information derived from the determined length of the queue, of vehicles, to a driver of the respective connected road vehicle or to an autonomous drive system of the respective connected road vehicle.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 9-14 depend on and further limit of independent claim 8, therefore claims 9-14 are considered allowable for the same reason.
Regarding claim 16, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 16 "A device that includes back-end logic for causing in-vehicle traffic light assist applications of connected road vehicles to respond to queue lengths at intersections within a road network having connected traffic lights configured to relay information on their planned phase shifts to the connected road vehicles over a communications network, wherein the back-end logic is configured to: determine from sensor data of the respective connected road vehicle if that connected road vehicle is located within a queue, of vehicles, with other vehicles behind it or if it is a last vehicle in the queue without any vehicles behind it, determine a length of the queue from that connected vehicle up to the connected traffic light within the road network, and if determined that that connected road vehicle is the last vehicle in the queue, to cause in-vehicle traffic light assist applications of connected road vehicles approaching that connected traffic light within the road network to respond to a determined length of the entire queue, and if determined that that connected road vehicle is located within the queue, to cause an in-vehicle traffic light assist application of that connected road vehicle to respond to the determined length of the queue in front thereof,    wherein causing the in-vehicle traffic light assist applications to respond includes the back-end logic causing the in-vehicle traffic light assist applications to receive information, over the communication network, which is associated with the determined length of the queue, and wherein each of the connected road vehicles comprises the in-vehicle traffic light assist application that is integrated with the respective connected road vehicle and is configured to provide information derived from the determined length of the queue, of vehicles, to a driver of the respective connected road vehicle or to an autonomous drive system of the respective connected road vehicle.".
Prior arts of record fail to disclose “A device that includes back-end logic for causing in-vehicle traffic light assist applications of connected road vehicles to respond to queue lengths at intersections within a road network having  determine from sensor data of the respective connected road vehicle if that connected road vehicle is located within a queue, of vehicles, with other vehicles behind it or if it is a last vehicle in the queue without any vehicles behind it, determine a length of the queue from that connected vehicle up to the connected traffic light within the road network, and if determined that that connected road vehicle is the last vehicle in the queue, to cause in-vehicle traffic light assist applications of connected road vehicles approaching that connected traffic light within the road network to respond to a determined length of the entire queue, and if determined that that connected road vehicle is located within the queue, to cause an in-vehicle traffic light assist application of that connected road vehicle to respond to the determined length of the queue in front thereof,    wherein causing the in-vehicle traffic light assist applications to respond includes the back-end logic causing the in-vehicle traffic light assist applications to receive information, over the communication network, which is associated with the determined length of the queue, and wherein each of the connected road vehicles comprises the in-vehicle traffic light assist application that is integrated with the respective connected road vehicle and is configured to provide information derived from the determined length of the queue, of vehicles, to a driver of the respective connected road vehicle or to an autonomous drive system of the respective connected road vehicle.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683